SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D/A2 (Amendment No.2) Under the Securities Exchange Act of 1934 Soligenix, Inc. (Name of Issuer) Common Stock, Par Value $0.001 per share (Title of Class of Securities) 258094101 (CUSIP Number) James Robinson, Esq. Cahill Gordon & Reindel llp 80 Pine Street New York, NY 10005 (212) 701-3000 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) June 18, 2010 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§ 240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box [X]. NOTE:Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See Rule 240.13d-7 for other parties to whom copies are to be sent. *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Page 1 of 26 CUSIP No.258094101 NAME OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (entities only) Paolo Cavazza CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a)[] (b)[] SEC USE ONLY SOURCE OF FUNDS AF, PF CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e)[] CITIZENSHIP OR PLACE OF ORGANIZATION Italy Number of Shares SOLE VOTING POWER Beneficially Owned SHARED VOTING POWER by Each Reporting SOLE DISPOSITIVE POWER Person With SHARED DISPOSITIVE POWER AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES [] PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 30.2% (based on 186,972,036 shares of Common Stock outstanding as of May 14, 2010, as reported in the Issuer’s Quarterly Report on Form10-Q, filed pursuant to the Securities Exchange Act of 1934, as amended, with the Securities and Exchange Commission on May 14, 2010, plus 28,072,620 shares of Common Stock issued by the Issuer pursuant to its private placement on June 18, 2010, as reported in the Issuer’s Current Report on Form8-K, filed pursuant to the Securities Exchange Act of 1934, as amended, with the Securities and Exchange Commission on June 18, 2010, plus 1,976,284 shares of Common Stock issuable upon exercise of the 2009 Warrant (as defined below) and 6,921,245 shares of Common Stock issuable upon exercise of the 2010 Warrants (as defined below)). TYPE OF REPORTING PERSON IN Page 2 of 26 CUSIP No.258094101 NAME OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (entities only) Claudio Cavazza CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a)[] (b)[] SEC USE ONLY SOURCE OF FUNDS AF CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e)[] CITIZENSHIP OR PLACE OF ORGANIZATION Italy Number of Shares SOLE VOTING POWER 0 Beneficially Owned SHARED VOTING POWER by Each Reporting SOLE DISPOSITIVE POWER 0 Person With SHARED DISPOSITIVE POWER AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES [] 27.6% (based on 186,972,036 shares of Common Stock outstanding as of May 14, 2010, as reported in the Issuer’s Quarterly Report on Form10-Q, filed pursuant to the Securities Exchange Act of 1934, as amended, with the Securities and Exchange Commission on May 14, 2010, plus 28,072,620 shares of Common Stock issued by the Issuer pursuant to its private placement on June 18, 2010, as reported in the Issuer’s Current Report on Form8-K, filed pursuant to the Securities Exchange Act of 1934, as amended, with the Securities and Exchange Commission on June 18, 2010, plus 1,976,284 shares of Common Stock issuable upon exercise of the 2009 Warrant (as defined below) and 5,165,148 shares of Common Stock issuable upon exercise of the Pharmaceuticals 2010 Warrant (as defined below)). TYPE OF REPORTING PERSON IN Page 3 of 26 CUSIP No.258094101 NAME OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (entities only) Sigma-Tau Finanziaria S.p.A. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a)[] (b)[] SEC USE ONLY SOURCE OF FUNDS AF CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e)[] CITIZENSHIP OR PLACE OF ORGANIZATION Italy Number of Shares SOLE VOTING POWER 0 Beneficially Owned SHARED VOTING POWER by Each Reporting SOLE DISPOSITIVE POWER 0 Person With SHARED DISPOSITIVE POWER AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES [] PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 27.6% (based on 186,972,036 shares of Common Stock outstanding as of May 14, 2010, as reported in the Issuer’s Quarterly Report on Form10-Q, filed pursuant to the Securities Exchange Act of 1934, as amended, with the Securities and Exchange Commission on May 14, 2010, plus 28,072,620 shares of Common Stock issued by the Issuer pursuant to its private placement on June 18, 2010, as reported in the Issuer’s Current Report on Form8-K, filed pursuant to the Securities Exchange Act of 1934, as amended, with the Securities and Exchange Commission on June 18, 2010, plus 1,976,284 shares of Common Stock issuable upon exercise of the 2009 Warrant (as defined below) and 5,165,148 shares of Common Stock issuable upon exercise of the Pharmaceuticals 2010 Warrant (as defined below)). TYPE OF REPORTING PERSON CO Page 4 of 26 CUSIP No.258094101 NAME OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (entities only) Sigma-Tau International S.A. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a)[] (b)[] SEC USE ONLY SOURCE OF FUNDS AF CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e)[] CITIZENSHIP OR PLACE OF ORGANIZATION Luxembourg Number of Shares SOLE VOTING POWER 0 Beneficially Owned SHARED VOTING POWER by Each Reporting SOLE DISPOSITIVE POWER 0 Person With SHARED DISPOSITIVE POWER AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES [] PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 27.6% (based on 186,972,036 shares of Common Stock outstanding as of May 14, 2010, as reported in the Issuer’s Quarterly Report on Form10-Q, filed pursuant to the Securities Exchange Act of 1934, as amended, with the Securities and Exchange Commission on May 14, 2010, plus 28,072,620 shares of Common Stock issued by the Issuer pursuant to its private placement on June 18, 2010, as reported in the Issuer’s Current Report on Form8-K, filed pursuant to the Securities Exchange Act of 1934, as amended, with the Securities and Exchange Commission on June 18, 2010, plus 1,976,284 shares of Common Stock issuable upon exercise of the 2009 Warrant (as defined below) and 5,165,148 shares of Common Stock issuable upon exercise of the Pharmaceuticals 2010 Warrant (as defined below)). TYPE OF REPORTING PERSON CO Page 5 of 26 CUSIP No.258094101 NAME OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (entities only) Sigma-Tau America S.A. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a)[] (b)[] SEC USE ONLY SOURCE OF FUNDS AF CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e)[] CITIZENSHIP OR PLACE OF ORGANIZATION Luxembourg Number of Shares SOLE VOTING POWER 0 Beneficially Owned SHARED VOTING POWER by Each Reporting SOLE DISPOSITIVE POWER 0 Person With SHARED DISPOSITIVE POWER AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES [] PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 27.6% (based on 186,972,036 shares of Common Stock outstanding as of May 14, 2010, as reported in the Issuer’s Quarterly Report on Form10-Q, filed pursuant to the Securities Exchange Act of 1934, as amended, with the Securities and Exchange Commission on May 14, 2010, plus 28,072,620 shares of Common Stock issued by the Issuer pursuant to its private placement on June 18, 2010, as reported in the Issuer’s Current Report on Form8-K, filed pursuant to the Securities Exchange Act of 1934, as amended, with the Securities and Exchange Commission on June 18, 2010, plus 1,976,284 shares of Common Stock issuable upon exercise of the 2009 Warrant (as defined below) and 5,165,148 shares of Common Stock issuable upon exercise of the Pharmaceuticals 2010 Warrant (as defined below)). TYPE OF REPORTING PERSON CO Page 6 of 26 CUSIP No.258094101 NAME OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (entities only) Sigma-Tau Pharmaceuticals, Inc. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a)[] (b)[] SEC USE ONLY SOURCE OF FUNDS WC CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e)[] CITIZENSHIP OR PLACE OF ORGANIZATION Nevada Number of Shares SOLE VOTING POWER 0 Beneficially Owned SHARED VOTING POWER by Each Reporting SOLE DISPOSITIVE POWER 0 Person With SHARED DISPOSITIVE POWER AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES [] PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 27.6% (based on 186,972,036 shares of Common Stock outstanding as of May 14, 2010, as reported in the Issuer’s Quarterly Report on Form10-Q, filed pursuant to the Securities Exchange Act of 1934, as amended, with the Securities and Exchange Commission on May 14, 2010, plus 28,072,620 shares of Common Stock issued by the Issuer pursuant to its private placement on June 18, 2010, as reported in the Issuer’s Current Report on Form8-K, filed pursuant to the Securities Exchange Act of 1934, as amended, with the Securities and Exchange Commission on June 18, 2010, plus 1,976,284 shares of Common Stock issuable upon exercise of the 2009 Warrant (as defined below) and 5,165,148 shares of Common Stock issuable upon exercise of the Pharmaceuticals 2010 Warrant (as defined below)). TYPE OF REPORTING PERSON CO Page 7 of 26 Item 1.Security and Issuer. Item1 of the Schedule13D is hereby amended and restated in its entirety as follows: This Amendment No.2 by Paolo Cavazza, an Italian citizen, Claudio Cavazza, an Italian citizen, Sigma-Tau Finanziaria S.p.A., an Italian corporation (“Sigma-Tau Finanziaria “), Sigma -Tau International S.A., a Luxembourg corporation (“Sigma-Tau International”), Sigma-Tau America S.A., a Luxembourg corporation (“Sigma-Tau America”) and Sigma-Tau Pharmaceuticals, a Nevada Corporation (“Sigma-Tau Pharmaceuticals” and, together with Paolo Cavazza, Claudio Cavazza, Sigma-Tau Finanziaria, Sigma-Tau International and Sigma-Tau America, the “Reporting Parties”) amends the Schedule13D filed with the SEC on February20, 2009 as amended by Amendment No. 1 filed with the SEC on October 2, 2009 (the “Schedule 13D”) with respect to the Common Stock, $0.001 par value (the “Common Stock”), of Soligenix, Inc. (formerly DOR BioPharma, Inc.) (the “Issuer”), a Delaware corporation whose principal offices are located at 29Emmons Drive, SuiteC-10, Princeton, New Jersey 08540. Item 2. Identity and Background. Item2 of the Schedule13D is hereby amended and restated in its entirety as follows: This Schedule13D is being filed jointly on behalf of Paolo Cavazza, Claudio Cavazza, Sigma-Tau Finanziaria, Sigma-Tau International, Sigma-Tau America and Sigma-Tau Pharmaceuticals.Claudio Cavazza directly and indirectly owns 57% of Sigma-Tau Finanziaria.Paolo Cavazza directly and indirectly owns 38% of Sigma-Tau Finanziaria.Sigma-Tau International is a direct wholly-owned subsidiary of Sigma-Tau Finanziaria.Sigma-Tau America is a direct wholly-owned subsidiary of Sigma-Tau International.Sigma-Tau Pharmaceuticals is a direct wholly-owned subsidiary of Sigma-Tau America. The business address of Sigma-Tau Finanziaria is Via Sudafrica, 20, Rome, Italy 00144.The principal business of Sigma Tau Finanziaria is as a parent holding company whose principal assets consist of the common stock of its subsidiaries which form a fully integrated pharmaceutical company operating in Europe, the United States and Africa. The business address of Sigma-Tau International is 19-21 Boulevard du PrinceHenri, L-1724 Luxembourg.Sigma-Tau International is a subsidiary holding company whose principal assets consist of the common stock of its subsidiaries which form a fully integrated pharmaceutical company operating in Europe (excluding Italy), the United States and Africa. The business address of Sigma-Tau America is 19-21 Boulevard du PrinceHenri, L-1724 Luxembourg.Sigma-Tau America is a subsidiary holding company whose principal assets consist of the common stock of its subsidiaries which form a fully integrated pharmaceutical company operating mainly in the United States. The business address of Sigma-Tau Pharmaceuticals is 9841 Washingtonian Boulevard, Suite500, Gaithersburg, Maryland 20878.Sigma-Tau Pharmaceuticals is a pharmaceuticals company engaged in the global development and commericalization of pharmaceuticals for patients with rare diseases. The name, address, principal occupation or employment and citizenship of each of the executive officers and directors of, and each person, including Claudio Cavazza and Paolo Cavazza, controlling Sigma-Tau Finanziaria, Sigma-Tau International , Sigma-Tau America and Sigma-Tau Pharmaceuticals are set forth in ScheduleA hereto.Neither the Reporting Parties nor any of the persons listed on Page 8 of 26 ScheduleA has been, during the last five years, (a)convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors) or (b)a party to a civil proceeding of a judicial or administrative body of competent jurisdiction and as a result of such proceeding was or is subject to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities laws or finding any violation with respect to such laws. Item 3.Source and Amount of Funds or Other Consideration. Item3 of the Schedule13D is hereby amended and restated in its entirety as follows: In July2006, Chaumiere-Consultadoria e Servicos SDC Unipessoal LDA (“Chaumire“) purchased 356,100shares of Common Stock in the open market at an average cash purchase price of $0.267 per share.Chaumiere used its working capital to purchase such shares.Chaumiere is an indirect wholly-owned subsidiary of Aptafin S.A. (“Aptafin”).Aptafin is owned by Paolo Cavazza and members of his family. During the period from July18, 2006 through September8, 2006, Paolo Cavazza purchased 1,190,770shares of Common Stock in the open market at an average cash purchase price of $0.2713 per share.Paolo Cavazza used personal funds to purchase such shares. On November26, 2008, pursuant to a Letter of Intent, dated November26, 2008, between the Issuer and Sigma-Tau Pharmaceuticals (the “Letter of Intent”), Sigma-Tau Pharmaceuticals purchased 16,666,667shares of Common Stock at a cash purchase price of $0.09 per share.Sigma-Tau Pharmaceuticals used its working capital to purchase such shares. On February11, 2009, pursuant to a Common Stock Purchase Agreement, dated as of February11, 2009, between the Issuer and Sigma-Tau Pharmaceuticals (the “February 2009 Purchase Agreement”), Sigma-Tau Pharmaceuticals purchased 25,000,000 shares of Common Stock at a cash purchase price of $0.18 per share.Sigma-Tau Pharmaceuticals used its working capital to purchase such shares. On September24, 2009, pursuant to a Securities Purchase Agreement, dated as of September23, 2009, among the Issuer, Sigma-Tau Pharmaceuticals and the other Investors identified therein (the “September 2009 Purchase Agreement”), Sigma-Tau Pharmaceuticals agreed to purchase and, on September28, 2009, Sigma-Tau Pharmaceuticals purchased, 3,952,569 shares of Common Stock at a cash purchase price of $0.253 per share.Sigma-Tau Pharmaceuticals used its working capital to purchase such shares.In consideration of the purchase of such shares, the Issuer issued a warrant to Sigma-Tau Pharmaceuticals to purchase 1,976,284 shares of Common Stock (the “2009 Warrant”), exercisable at a price of $0.278 per share, in whole or in part, at any time and from time to time from September28, 2009 through September27, 2014.The expiration date of the Warrant may be accelerated at the Issuer’s option if the shares of Common Stock meets certain price thresholds and the Common Stock underlying the Warrant is registered for resale pursuant to an effective registration statement or is freely transferable without volume restrictions pursuant to Rule144 under the Securities Act of 1933, as amended. In May 2010, Chaumiere changed its name to Chaumiere Sarl. On June 18, 2010, pursuant to a Securities Purchase Agreement, dated as of June 15, 2010 among the Issuer, Sigma-Tau Pharmaceuticals, Chaumiere Sarl and the other Investors identified therein (the “June 2010 Purchase Agreement”), Sigma-Tau Pharmaceuticals and Chaumiere Sarl agreed to purchase and, on June18, 2010, Sigma-Tau Pharmaceuticals and Chaumiere Sarl purchased, 8,608,580 shares and 2,926,829 shares, respectively, of Common Stock at a cash purchase price of $0.205 per share. Page 9 of 26 Sigma-Tau Pharmaceuticals and Chaumiere Sarl each used its working capital to purchase such shares.In consideration of the purchase of such shares, the Issuer issued a warrant to Sigma-Tau Pharmaceuticals to purchase 5,165,148 shares of Common Stock (the “Pharmaceuticals 2010 Warrant”) and a warrant to Chaumiere Sarl to purchase 1,756,097 shares of Common Stock (together with the Pharmaceuticals 2010 Warrant, the “2010 Warrants”), in each case exercisable at a price of $0.28 per share, in whole or in part, at any time and from time to time from June18, 2010 through June 18, 2015.The expiration date of the 2010 Warrants may be accelerated at the Issuer’s option if the shares of Common Stock meets certain price thresholds and the Common Stock underlying the 2010 Warrants is registered for resale pursuant to an effective registration statement or is freely transferable without volume restrictions pursuant to Rule144 under the Securities Act of 1933, as amended. Item 4.Purpose of the Transaction. Item4 of the Schedule13D is hereby amended and restated in its entirety as follows: The purpose of the transactions was to acquire equity investment interests in the Issuer and to support the Issuer in its development of Beclomethasone Dipropionate. The February 2009 Purchase Agreement provides that, to the extent Sigma-Tau Pharmaceuticals continues to beneficially own ten percentof the Common Stock issued by the Issuer, Sigma-Tau Pharmaceuticals shall have the right to nominate one member of the Issuer’s Board of Directors, who shall be reasonably satisfactory to the Issuer. The Issuer undertook in the February 2009 Purchase Agreement to use the proceeds from the sale of the stock pursuant to the Letter of Intent and the February 2009 Purchase Agreement only for the furtherance of a phase 3 clinical study relating to Beclomethasone Dipropionate and product development activities necessary to obtain and maintain the authorizations from regulatory authorities necessary for the marketing, use, distribution and sale of such product.The September 2009 Purchase Agreement and the June 2010 Purchase Agreement each provides that the net proceeds from the offer and sale of the securities thereunder will be used to advance the preclinical, clinical and regulatory development of the Issuer’s drug and vaccine candidates.A portion of the net proceeds shall also be used for general corporate purposes, including the maintenance of in-licensed patent rights and proprietary intellectual property patent applications and patents.No portion of the net proceeds will be used to redeem outstanding securities of the Issuer. Other than as set forth above, none of the Reporting Parties has any present plans or proposals which relate to or would result in any transaction, change or event specified in clauses (a) through (j) of Item4 of Schedule 13D. Item 5.Interest in Securities of Issuer. Item5 of the Schedule13D is hereby amended and restated in its entirety as follows: (a)Paolo Cavazza is the beneficial owner of 67,599,044shares of Common Stock representing 30.2% (based on 186,972,036 shares of Common Stock outstanding as of May 14, 2010, as reported in the Issuer’s Quarterly Report on Form10-Q, filed pursuant to the Securities Exchange Act of 1934, as amended, with the Securities and Exchange Commission on May 14, 2010, plus 28,072,620 shares of Common Stock issued by the Issuer pursuant to its private placement on June 18, 2010, as reported in the Issuer’s Current Report on Form8-K, filed pursuant to the Securities Exchange Act of 1934, as amended, with the Securities and Exchange Commission on June 18, 2010, plus 1,976,284 shares of Page 10 of 26 Common Stock issuable upon exercise of the 2009 Warrant (as defined above) and 6,921,245 shares of Common Stock issuable upon exercise of the 2010 Warrants (as defined above)). Claudio Cavazza is the beneficial owner of 61,369,248 shares of Common Stock representing 27.6% (based on 186,972,036 shares of Common Stock outstanding as of May 14, 2010, as reported in the Issuer’s Quarterly Report on Form10-Q, filed pursuant to the Securities Exchange Act of 1934, as amended, with the Securities and Exchange Commission on May 14, 2010, plus 28,072,620 shares of Common Stock issued by the Issuer pursuant to its private placement on June 18, 2010, as reported in the Issuer’s Current Report on Form8-K, filed pursuant to the Securities Exchange Act of 1934, as amended, with the Securities and Exchange Commission on June 18, 2010, plus 1,976,284 shares of Common Stock issuable upon exercise of the 2009 Warrant (as defined above) and 5,165,148 shares of Common Stock issuable upon exercise of the Pharmaceuticals 2010 Warrant (as defined above)). Sigma-Tau Finanziaria is the beneficial owner of 61,369,248 shares of Common Stock representing 27.6% (based on 186,972,036 shares of Common Stock outstanding as of May 14, 2010, as reported in the Issuer’s Quarterly Report on Form10-Q, filed pursuant to the Securities Exchange Act of 1934, as amended, with the Securities and Exchange Commission on May 14, 2010, plus 28,072,620 shares of Common Stock issued by the Issuer pursuant to its private placement on June 18, 2010, as reported in the Issuer’s Current Report on Form8-K, filed pursuant to the Securities Exchange Act of 1934, as amended, with the Securities and Exchange Commission on June 18, 2010, plus 1,976,284 shares of Common Stock issuable upon exercise of the 2009 Warrant (as defined above) and 5,165,148 shares of Common Stock issuable upon exercise of the Pharmaceuticals 2010 Warrant (as defined above)). Sigma-Tau International is the beneficial owner of 61,369,248 shares of Common Stock representing 27.6% (based on 186,972,036 shares of Common Stock outstanding as of May 14, 2010, as reported in the Issuer’s Quarterly Report on Form10-Q, filed pursuant to the Securities Exchange Act of 1934, as amended, with the Securities and Exchange Commission on May 14, 2010, plus 28,072,620 shares of Common Stock issued by the Issuer pursuant to its private placement on June 18, 2010, as reported in the Issuer’s Current Report on Form8-K, filed pursuant to the Securities Exchange Act of 1934, as amended, with the Securities and Exchange Commission on June 18, 2010, plus 1,976,284 shares of Common Stock issuable upon exercise of the 2009 Warrant (as defined above) and 5,165,148 shares of Common Stock issuable upon exercise of the Pharmaceuticals 2010 Warrant (as defined above)). Sigma-Tau America is the beneficial owner of 61,369,248 shares of Common Stock representing 27.6% (based on 186,972,036 shares of Common Stock outstanding as of May 14, 2010, as reported in the Issuer’s Quarterly Report on Form10-Q, filed pursuant to the Securities Exchange Act of 1934, as amended, with the Securities and Exchange Commission on May 14, 2010, plus 28,072,620 shares of Common Stock issued by the Issuer pursuant to its private placement on June 18, 2010, as reported in the Issuer’s Current Report on Form8-K, filed pursuant to the Securities Exchange Act of 1934, as amended, with the Securities and Exchange Commission on June 18, 2010, plus 1,976,284 shares of Common Stock issuable upon exercise of the 2009 Warrant (as defined above) and 5,165,148 shares of Common Stock issuable upon exercise of the Pharmaceuticals 2010 Warrant (as defined above)). Sigma-Tau Pharmaceuticals is the beneficial owner of 61,369,248 shares of Common Stock representing 27.6% (based on 186,972,036 shares of Common Stock outstanding as of May 14, 2010, as reported in the Issuer’s Quarterly Report on Form10-Q, filed pursuant to the Securities Exchange Act of 1934, as amended, with the Securities and Exchange Commission on May 14, 2010, plus 28,072,620 shares of Common Stock issued by the Issuer pursuant to its private placement on June 18, 2010, as reported in the Issuer’s Current Report on Form8-K, filed pursuant to the Securities Exchange Act of 1934, as amended, with the Securities and Exchange Commission on June 18, 2010, plus Page 11 of 26 1,976,284 shares of Common Stock issuable upon exercise of the 2009 Warrant (as defined above) and 5,165,148 shares of Common Stock issuable upon exercise of the Pharmaceuticals 2010 Warrant (as defined above)). (b)The number of shares of Common Stock as to which Paolo Cavazza has the sole power to vote or direct the vote is 1,190,770.The number of shares of Common Stock as to which Paolo Cavazza shares the power to vote or direct the vote is 66,408,274.The number of shares of Common Stock as to which Paolo Cavazza has the sole power to dispose or direct the disposition is 1,190,770.The number of shares of Common Stock as to which Paolo Cavazza shares the power to dispose or direct the disposition is 66,408,274. The number of shares of Common Stock as to which Claudio Cavazza has the sole power to vote or direct the vote is zero.The number of shares of Common Stock as to which Claudio Cavazza shares the power to vote or direct the vote is 61,369,248.The number of shares of Common Stock as to which Claudio Cavazza has the sole power to dispose or direct the disposition is zero.The number of shares of Common Stock as to which Claudio Cavazza shares the power to dispose or direct the disposition is 61,369,248. The number of shares of Common Stock as to which Sigma-Tau Finanziaria has the sole power to vote or direct the vote is zero.The number of shares of Common Stock as to which Sigma-Tau Finanziaria shares the power to vote or direct the vote is 61,369,248.The number of shares of Common Stock as to which Sigma-Tau Finanziaria has the sole power to dispose or direct the disposition is zero.The number of shares of Common Stock as to which Sigma-Tau Finanziaria shares the power to dispose or direct the disposition is 61,369,248. The number of shares of Common Stock as to which Sigma-Tau International has the sole power to vote or direct the vote is zero.The number of shares of Common Stock as to which Sigma-Tau International shares the power to vote or direct the vote is 61,369,248.The number of shares of Common Stock as to which Sigma-Tau International has the sole power to dispose or direct the disposition is zero.The number of shares of Common Stock as to which Sigma-Tau International shares the power to dispose or direct the disposition is 61,369,248. The number of shares of Common Stock as to which Sigma-Tau America has the sole power to vote or direct the vote is zero.The number of shares of Common Stock as to which Sigma-Tau America shares the power to vote or direct the vote is 61,369,248.The number of shares of Common Stock as to which Sigma-Tau America has the sole power to dispose or direct the disposition is zero.The number of shares of Common Stock as to which Sigma Tau America shares the power to dispose or direct the disposition is 61,369,248. The number of shares of Common Stock as to which Sigma-Tau Pharmaceuticals has the sole power to vote or direct the vote is zero. The number of shares of Common Stock as to which Sigma-Tau Pharmaceuticals shares the power to vote or direct the vote is 61,369,248.The number of shares of Common Stock as to which Sigma-Tau Pharmaceuticals has the sole power to dispose or direct the disposition is zero. The number of shares of Common Stock as to which Sigma-Tau Pharmaceuticals shares the power to dispose or direct the disposition is 61,369,248. (c)On June 18, 2010, pursuant to a Securities Purchase Agreement, dated as of June 15, 2010 among the Issuer, Sigma-Tau Pharmaceuticals, Chaumiere Sarl and the other Investors identified therein (the “June 2010 Purchase Agreement”), Sigma-Tau Pharmaceuticals and Chaumiere Sarl agreed to purchase and, on June18, 2010, Sigma-Tau Pharmaceuticals and Chaumiere Sarl purchased, 8,608,580 shares and 2,926,829 shares, respectively, of Common Stock at a cash purchase price of $0.205 per share. Page 12 of 26 Sigma-Tau Pharmaceuticals and Chaumiere Sarl each used its working capital to purchase such shares.In consideration of the purchase of such shares, the Issuer issued a warrant to Sigma-Tau Pharmaceuticals to purchase 5,165,148 shares of Common Stock (the “Pharmaceuticals 2010 Warrant”) and a warrant to Chaumiere Sarl to purchase 1,756,097 shares of Common Stock (together with the Pharmaceuticals 2010 Warrant, the “2010 Warrants”), in each case exercisable at a price of $0.28 per share, in whole or in part, at any time and from time to time from June18, 2010 through June 18, 2015.The expiration date of the 2010 Warrants may be accelerated at the Issuer’s option if the shares of Common Stock meets certain price thresholds and the Common Stock underlying the 2010 Warrants is registered for resale pursuant to an effective registration statement or is freely transferable without volume restrictions pursuant to Rule144 under the Securities Act of 1933, as amended. (d)N/A. (e)N/A. Item 6.Contracts, Arrangements, Understanding or Relationships with Respect to Securities of the Issuer. Item6 of the Schedule13D is hereby amended and restated in its entirety as follows: Pursuant to the Letter of Intent, the Issuer and Sigma-Tau Pharmaceuticals entered into a Registration Rights Agreement pursuant to which the Issuer has granted Sigma-Tau Pharmaceuticals certain demand and piggyback registration rights covering the shares of Common Stock sold pursuant to the Letter of Intent.Pursuant to the February 2009 Purchase Agreement, the Issuer has granted to Sigma-Tau Pharmaceuticals certain demand and piggyback registration rights covering the shares of Common Stock sold pursuant to the February 2009 Purchase Agreement. Pursuant to the September 2009 Purchase Agreement, the Issuer and Sigma-Tau Pharmaceuticals entered into a registration rights agreement pursuant to which the Issuer has agreed to file a registration statement covering the shares of Common Stock sold pursuant to the September 2009 Purchase Agreement and the shares of Common Stock issuable upon exercise of the 2009 Warrant. Pursuant to the June 2010 Purchase Agreement, the Issuer and the investors party to the June 2010 Purchase Agreement entered into a registration rights agreement pursuant to which the Issuer has agreed to file a registration statement covering the shares of Common Stock sold pursuant to the June 2010 Purchase Agreement and the shares of Common Stock issuable upon exercise of the 2010 Warrants. The Issuer has agreed in the June 2010 Purchase Agreement that, until 60 days after the closing of the transaction under the June 2010 Purchase Agreement, neither it nor any of its subsidiaries will issue any shares of Common Stock or any security that entitles the holder thereof to receive Common Stock except pursuant to certain exempted issuances. Except as otherwise set forth in Items 3 and 4 and this Item 6 of this Schedule13D, to the best knowledge of the Reporting Parties there are no other contracts, arrangements, understandings or relationships (legal or otherwise) among the persons named in Item2 and between such persons and any person with respect to any securities of the Issuer, including but not limited to, transfer or voting of any of the securities of the Issuer, finders fees, joint ventures, loan or oppositions arrangements, puts or calls, guarantees of profits, division of profits or loss, or the giving or withholding of proxies, or a pledge or contingency the occurrence of which would give another person voting power over the securities of the Issuer. Page 13 of 26 Item 7.Material to Be Filed as Exhibits. Item7 of the Schedule13D is hereby amended and restated in its entirety as follows: A. Joint Filing Agreement dated June 28, 2010 by and among Paolo Cavazza, Claudio Cavazza, Sigma-Tau Finanziaria S.p.A., Sigma-Tau Pharmaceuticals, Inc., Sigma-Tau America S.A. and Sigma-Tau International S.A. B. Power of Attorney, dated as of October 30, 2009, granted by Messrs. Luca Checchinato and Dominique Audia, directors of Sigma-Tau International S.A., in favor of Messrs. Gregg Lapointe, Don DeLillo and Amabile Fabio1 C. Power of Attorney, dated as of October 30, 2009, granted by Messrs. Luca Checchinato and Dominique Audia, directors of Sigma-Tau America S.A., in favor of Messrs. Gregg Lapointe, Don DeLillo and Fabio Amabile2 D. Power of Attorney, dated January10, 2007, granted by Mr. Paolo Cavazza in favor of Messrs. Antonio Nicolai and Maurizio Terenzi3 E. Power of Attorney, dated as of October 30, 2009, granted by Mr. Ugo Di Francesco, Vice President and CEO of Sigma-Tau Finanziaria S.p.A., in favour of Fabio Amabile and Stefano Marino4 F. Power of Attorney, dated January10, 2007, granted by Mr. Claudio Cavazza in favor of Messrs. Antonio Nicolai and Maurizio Terenzi5 G. Power of Attorney, dated as of October 30, 2009, granted by Gregg Lapointe, CEO of Sigma-Tau Pharmaceuticals, Inc., in favor of Don DeLillo and Fabio Amabile6 H. Form of Letter of Intent dated November 26, 20087 1 Incorporated by reference to the Reporting Person’s Form 4 filed with the SEC on June 21, 2010. 2 Incorporated by reference to the Reporting Person’s Form 4 filed with the SEC on June 21, 2010. 3 Incorporated by reference to the Reporting Person’s Schedule 13G filed with the SEC on January12, 2007. 4 Incorporated by reference to the Reporting Person’s Form 4 filed with the SEC on June 21, 2010. 5 Incorporated by reference to the Reporting Person’s Schedule 13G filed with the SEC on January12, 2007. 6 Incorporated by reference to the Reporting Person’s Form 4 filed with the SEC on June 21, 2010. 7 Incorporated by reference to Exhibit 10.1 to the Issuer’s Current Report on Form8-K filed with the SEC on Footnote continued on next page. Page 14 of 26 I. Form of Common Stock Purchase Agreement dated as of February 11, 20098 J. Form of September 2009 Securities Purchase Agreement9 K. Form of 2009 Warrant10 L. Form of June 2010 Securities Purchase Agreement11 M. Form of 2010 Warrant12 Footnote continued from previous page. December1, 2008. 8 Incorporated by reference to Exhibit 10.44 to the Issuer’s Registration Statement on FormS-1 (333-157322) filed with the SEC on February13, 2009. 9 Incorporated by reference to Exhibit10.1 to the Issuer’s Current Report on Form8-K filed with the SEC on September29, 2009. 10 Incorporated by reference to Exhibit 10.2 to the Issuer’s Current Report on Form 8-K filed with the SEC on September 29, 2009. 11 Incorporated by reference to Exhibit 10.1 to the Issuer’s Current Report on Form 8-K filed with the SEC on June 18, 2010. 12 Incorporated by reference to Exhibit 10.2 to the Issuer’s Current Report on Form 8-K filed with the SEC on June 18. 2010 Page 15 of 26 SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement with respect to Paolo Cavazza is true, complete and correct. Date:June 28, 2010 PAOLO CAVAZZA By:/s/ Maurizio Terenzi Name:Maurizio Terenzi Title:Attorney-in-fact After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement with respect to Claudio Cavazza is true, complete and correct. Date:June 28, 2010 CLAUDIO CAVAZZA By:/s/ Maurizio Terenzi Name:Maurizio Terenzi Title:Attorney-in-fact After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement with respect to Sigma-Tau Finanziaria S.p.A. is true, complete and correct. Date:June 28, 2010 SIGMA-TAU FINANZIARIA S.P.A. By:/s/ Fabio Amabile Name:Fabio Amabile Title:Attorney-in-fact Page 16 of 26 After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement with respect to Sigma-Tau International S.A. is true, complete and correct. Date:June 28, 2010 SIGMA-TAU INTERNATIONAL S.A. By:/s/ Fabio Amabile Name:Fabio Amabile Title:Attorney-in-fact After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement with respect to Sigma-Tau America S.A. is true, complete and correct. Date:June 28, 2010 SIGMA-TAU AMERICA S.A. By:/s/ Fabio Amabile Name:Fabio Amabile Title:Attorney-in-fact After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement with respect to Sigma-Tau Pharmaceuticals, Inc. is true, complete and correct. Date:June 28, 2010 SIGMA-TAU PHARMACEUTICALS, INC. By:/s/ Fabio Amabile Name:Fabio Amabile Title:Attorney-in-fact The original statement shall be signed by each person on whose behalf the statement is filed or his authorized representative.If the statement is signed on behalf of a person by his authorized representative (other than an executive officer or general partner of the filing persons), evidence of the representative’s authority to sign on behalf of such persons shall be filed with the statement; provided, however, that a power of attorney for this purpose which is already on file with the Commission may be incorporated by reference.The name and any title of each person who signs the statement shall be typed or printed beneath his signature. Page 17 of 26 Attention:Intentional misstatements or omissions of fact constitute Federal criminal violations (See 18 U.S.C. 1001) Page 18 of 26 SCHEDULE A Sigma Tau Finanziaria S.p.A. The (a) name, (b) business address, (c) present principal occupation or employment and the name, principal business and address of any corporation or other organization in which such employment is conducted and (d) citizenship of each executive officer and director (other than Messrs. E. Cavazza, Jones, Platé, Artali and Cerrina Feroni) of Sigma-Tau Finanziaria are set forth below: 1.(a)Claudio Cavazza, (b)Via Pontina Km. 30,400, Pomezia (Rome), Italy, 00040, (c)President, and (d)Italy. 2.(a)Ugo Di Francesco, (b)Via Sudafrica, 20, Rome, Italy 00144, (c)Vice President and Chief Executive Officer, and (d)Italy. 3.(a)Marco Codella, (b)Via Sudafrica, 20, Rome, Italy 00144, (c)Managing Director, and (d)Italy. 4.(a)Mauro Bove, (b)Via Sudafrica, 20, Rome, Italy 00144, (c)Managing Director, and (d)Italy. 5.(a)Stefano Marino, (b)Via Pontina Km. 30,400, Pomezia (Rome), Italy, 00040, (c)General Counsel of Sigma-Tau Industrie Farmaceutiche Riunite SpA; CorporateLegal and Intellectual Property Director at Sigma-Tau Finanziaria SpA, and (d)Italy. The (a)name, (b)business address, (c)present principal occupation or employment and the name, principal business and address of any corporation or other organization in which such employment is conducted and (d)citizenship of each director (other than Messrs. C. Cavazza, Di Francesco, Codella, Bove and Marino) of Sigma-Tau Finanziaria are set forth below: 1.(a)Enrico Cavazza, (b)Via Pontina Km. 30,400, Pomezia (Rome), Italy, (c)executive, Sigma-Tau Industrie Farmaceutica Riunite SpA, and (d)Italy. 2.(a)Trevor Jones, (b)Woodhyrst House, 18 Friths Drive, REIGATE, Surrey, Great Britain, (c)professor, and (d)Great Britain. 3.(a)Emilio Platé, (b)Via Finocchiaro Aprile n.5,Varese, Italy, (c)business consultant, and (d)Italy. 4.(a)Mario Artali, (b)Piazza F. Meda 4, Milano, Italy 20121, (c)Deputy Chairman, Banca Popolare di Milano, and (d)Italy. 5.(a)Marco Cerrina Feroni, (b) Piazza Paolo Ferrari 10, Milano, Italy 20121, (c)executive, Intesa Sanpaolo SpA, and (d)Italy. The (a)name, (b)business address, (c)present principal occupation or employment and the name, principal business and address of any corporation or other organization in which such employment is conducted and (d)citizenship of each controlling person of Sigma-Tau Finanziaria are set forth below: Page 19 of 26 1.(a)Claudio Cavazza, (b)Pontina Km. 30,400, Pomezia (Rome), Italy 00040, (c)President, Sigma Tau, and (d)Italy. 2.(a)Paolo Cavazza, (b)Via Tesserete, 10, Lugano, Switzerland, (c)entrepreneur, Sigma Tau, Aptafin SpA and Esseti S.A., and (d)Italy. Claudio Cavazza directly and indirectly owns 57% of Sigma Tau and Paolo Cavazza directly and indirectly owns 38% of Sigma Tau. Page 20 of 26 Sigma-Tau International S.A. The (a)name, (b)business address, (c)present principal occupation or employment and the name, principal business and address of any corporation or other organization in which such employment is conducted and (d)citizenship of each executive officer and director of Sigma-Tau International are set forth below: 1.(a)Ugo Di Francesco, (b)Via Sudafrica, 20, Rome, Italy 00144, (c)Vice President and Chief Executive Officer of Sigma Tau Finanziaria S.P.A, located at Via Sudafrica 20 – 00144 Rome (Italy), and (d)Italy. 2.(a) Dominique Audia, (b)19/21 Boulevard du Prince Henri - L-1724 Luxembourg, (c)Manager ofSociété Européenne de Banque S.A located at 19/21 Boulevard du Prince Henri - L-1724 Luxembourg, and (d)French. 3.(a) Mauro Bove, (b)Via Sudafrica, 20, Rome, Italy 00144, (c)Managing Director of Sigma Tau Finanziaria S.P.A, located at Via Sudafrica 20, and (d)Italy. 4.(a) Antonio Nicolai, (b)Via Pontina Km. 30,400, Pomezia (Rome), Italy, 00040, (c)President of Sigma Tau Pharmaceuticals located at9841 Washingtonian Blvd, Suite 500- Gaithersburg MD 20878, and (d)Italy. 5.(a) Luca Checchinato, (b)19/21 Boulevard du Prince Henri L-1724 Luxembourg, (c)Manager ofSociété Européenne de Banque S.A, located at 19/21 Boulevard du Prince Henri - L-1724 Luxembourg, and (d)Italy. 6.(a) Francesco Moglia, (b)19/21 Boulevard du Prince Henri -L-1724 Luxembourg, (c)Manager ofSociété Européenne de Banque S.A. located at 19/21 Boulevard du Prince Henri - L-1724 Luxembourg, and (d)Italy. 7.(a) Gustave Stoffel, (b)31, Boulevard Grande – Duchesse Charlotte-L – 1331 Luxembourg, (c)CEO of Profida Luxembourg located at31, Boulevard Grande – Duchesse Charlotte-L – 1331 Luxembourg, and (d)Luxembourg. Sigma-Tau America S.A. The (a)name, (b)business address, (c)present principal occupation or employment and the name, principal business and address of any corporation or other organization in which such employment is conducted and (d)citizenship of each director of Sigma-Tau America are set forth below: 1.(a) Luca Checchinato, (b)19/21 Boulevard du Prince Henri L-1724 Luxembourg, (c)Manager ofSociété Européenne de Banque S.A, located at 19/21 Boulevard du Prince Henri - L-1724 Luxembourg, and (d)Italy. 2.(a) Antonio Nicolai, (b)Via Pontina Km. 30,400, Pomezia (Rome), Italy, 00040, (c)President of Sigma Tau Pharmaceuticals located at9841 Washingtonian Blvd, Suite 500- Gaithersburg MD 20878, and (d)Italy. 3.(a) Dominique Audia, (b)19/21 Boulevard du Prince Henri - L-1724 Luxembourg, (c)Manager ofSociété Européenne de Banque S.A, located at 19/21 Boulevard du Prince Henri - L-1724 Luxembourg, and (d)French. Page 21 of 26 4.(a) Cristobalina Moron, (b)19/21 Boulevard du Prince Henri - L-1724 Luxembourg, (c)Employee ofSociété Européenne de Banque S.A, located at 19/21 Boulevard du Prince Henri - L-1724 Luxembourg, and (d)French. 5.(a) Mauro Bove, (b)Via Sudafrica, 20, Rome, Italy 00144, (c)Managing Director of Sigma Tau Finanziaria S.P.A, located at Via Sudafrica 20, and (d)Italy. 6.(a) Christophe Velle, (b)19/21 Boulevard du Prince Henri - L-1724 Luxembourg, (c)Manager ofSociété Européenne de Banque S.A located at 19/21 Boulevard du Prince Henri - L-1724 Luxembourg, and (d)French. Sigma-Tau Pharmaceuticals. Inc. The (a)name, (b)business address, (c)present principal occupation or employment and the name, principal business and address of any corporation or other organization in which such employment is conducted and (d)citizenship of each director of Sigma-Tau Pharmaceuticals are set forth below: 1.(a) Antonio Nicolai, (b) Via Pontina Km. 30,400, Pomezia (Rome), Italy, 00040, (c)President, and (d)Italy. 2.(a) Gregg Lapointe, (b) 9841 Washingtonian Blvd, Suite 500- Gaithersburg MD 20878, (c)Chief Executive Officer, and (d)United States. 3.(a) Ugo Di Francesco, (b) Via Sudafrica, 20, Rome, Italy 00144, (c) Vice President and Chief Executive Officer of Sigma-Tau Finanziaria S.p.A. located at Via Sudafrica 20, Rome, Italy 00144, and (d)Italy. 4.(a) Mauro Bove, (b) Via Sudafrica, 20, Rome, Italy 00144, (c) Head Corporate & Business Developmentof Sigma-Tau Finanziaria S.p.A. located at Via Sudafrica 20, Rome, Italy 00144, and (d)Italy. 5.(a) Stefano Marino, (b) Via Pontina Km. 30,400, Pomezia (Rome), Italy, 00040, (c) General Counsel of Sigma-Tau Industrie Farmaceutiche Riunite SpA located at Via Pontina Km. 30,400, Pomezia (Rome), Italy; CorporateLegal and Intellectual Property Director at Sigma-Tau Finanziaria SpA located at Via Sudafrica 20, Rome, Italy 00144, and (d) Italy. 6.(a)Marco Codella, (b)Via Sudafrica, 20, Rome, Italy 00144, (c)Managing Director of Sigma-Tau Finanziaria S.p.A., and (d)Italy. Page 22 of 26 EXHIBIT INDEX Page A. Joint Filing Agreement dated June 28, 2010 by and among Paolo Cavazza, Claudio Cavazza, Sigma-Tau Finanziaria S.p.A., Sigma-Tau Pharmaceuticals, Inc., Sigma-Tau America S.A. and Sigma-Tau International S.A. 25 B. Power of Attorney, dated as of October 30, 2009, granted by Messrs. Luca Checchinato and Dominique Audia, directors of Sigma-Tau International S.A., in favor of Messrs. Gregg Lapointe, Don DeLillo and Amabile Fabio1 C. Power of Attorney, dated as of October 30, 2009, granted by Messrs. Luca Checchinato and Dominique Audia, directors of Sigma-Tau America S.A., in favor of Messrs. Gregg Lapointe, Don DeLillo and Fabio Amabile2 D. Power of Attorney, dated January10, 2007, granted by Mr. Paolo Cavazza in favor of Messrs. Antonio Nicolai and Maurizio Terenzi3 E. Power of Attorney, dated as of October 30, 2009, granted by Mr. Ugo Di Francesco, Vice President and CEO of Sigma-Tau Finanziaria S.p.A., in favour of Fabio Amabile and Stefano Marino4 F. Power of Attorney, dated January10, 2007, granted by Mr. Claudio Cavazza in favor of Messrs. Antonio Nicolai and Maurizio Terenzi5 G. Power of Attorney, dated as of October 30, 2009, granted by Gregg Lapointe, CEO of Sigma-Tau Pharmaceuticals, Inc., in favor of Don DeLillo and Fabio Amabile6 1 Incorporated by reference to the Reporting Person’s Schedule Form 4 filed with the SEC on June 21, 2010. 2 Incorporated by reference to the Reporting Person’sForm 4filed with the SEC on June 21, 2010. 3 Incorporated by reference to the Reporting Person’s Schedule 13G filed with the SEC on January12, 2007. 4 Incorporated by reference to the Reporting Person’s Form 4 with the SEC on June 21, 2010. 5 Incorporated by reference to the Reporting Person’s Schedule 13G filed with the SEC on January12, 2007. 6 Incorporated by reference to the Reporting Person’s Form 4 filed with the SEC on June 21, 2010. Page 23 of 26 H.
